DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2021 was filed after the mailing date of the Notice of Allowance on May 3, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner has considered Jiang et al. (US 2018/0280636), Verleur et al. (US 2015/0128971), and US Office Action for Application 16196866.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The closest prior art does not teach or suggest a separate isolation structure that moves in relation to both the reservoir and the vaporizer assembly that covers and exposes a first fluid port, a second fluid port, and a third fluid port.
The information disclosure statement (IDS) submitted on May 11, 2021 does not change the allowable subject matter determination.  The claims in US application 16196866 are directed to an arcuate gap enabling air intake.  This is distinguishable from the separate isolation structure that moves in relation to both the reservoir and the vaporizer assembly that covers and exposes a first fluid port, a second fluid port, and a third fluid port.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747             


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747